Although it appears that the trial court ordered a reference in this case without affording either party a hearing as to whether the reference should be to one or three referees under General Statutes § 52-434a and that thereafter it refused to revoke the reference to permit such a hearing, nevertheless, since these rulings were interlocutory ones and no final judgment has been rendered, the defendant’s motion to dismiss (erroneously entitled a motion to erase) the appeal from the Superior Court in New Haven County is granted.
Sherman A. Zitomer, for the appellee (defendant).
Abraham D. Slavitt and Robert G. Zanesky, for the appellants (plaintiffs).
Argued April 1
decided April 1, 1969